Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Tesauro et al. (US 20090099985 A1) references and combination with other prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Tesauro et al. (US 20090099985 A1).

	Claim 1	Ananthapadmanabh teaches a method comprising:
receiving a first routing rule comprising a first plurality of weights (FIG. 1, ¶0022, receiving weight information, i.e. routing rules) to be associated with a first plurality of data paths of a first microservice instance; (Examiner notes that “to be associated…” comprises an intended use statement, i.e. the claims do not incorporate any data paths of microservice instances, merely an intent that the rules may be used as such, ¶0023, wherein the weight information is with data paths for application instances, i.e., microservice instance)
determining a first mapping between a first set of features associated with the first microservice instance and the first plurality of weights associated with the plurality of data paths of the first microservice instance; (FIG. 2, ¶0024, mapping weights to other performance information, i.e. features, associated with the applications, wherein the mapping is associated with the with the microservice instance and therefore its data paths)
detecting a second microservice instance; (FIG. 1, ¶0022, wherein subscribing to each of the instances of an applications, wherein subscribing to comprising detecting)
detecting a second set of features associated with the second microservice instance; (FIG. 2, ¶0024, wherein mapping weights to other performance information, i.e. features, associated with the applications is performed for each respective application) and
determining a second routing rule comprising a second plurality of weights (FIG. 3, steps 350-360, ¶0052, determining a second routing rule) to be associated with a second plurality of data paths of the second microservice instance. (Examiner notes that “to be associated…” comprises an intended use statement, i.e. the claims do not incorporate any data paths of microservice instances, merely an intent that the rules may be used as such) 
However, Ananthapadmanabh does not explicitly teach wherein determining the second routing rule comprises 
determining a reward associated with the first mapping between the first set of features associated with the first microservice instance and the first plurality of weights of the first routing rule, the reward defining an association between the first set of features, actions comprising adjusting the plurality of weights, and temporal performance data associated with the adjusting the plurality of weights, and 
determining the second plurality of weights such that a second mapping between the second set of features and the second plurality of weights imitates the reward associated with the first mapping, wherein the second plurality of weights are determined based on machine learning. 
From a related technology, Tesauro teaches determining a reward associated with the first mapping between the first set of features and the first plurality of weights of the first routing rule, (¶0016, employing a reward-based learning methodology)
the reward defining an association between the first set of features, (¶0016-¶0017, wherein the reward defining an environmental state, i.e. set of features) actions comprising adjusting the plurality of weights, (¶0017, wherein the reward defines actions, ¶0061, for example, actions comprising setting routing weights) and temporal performance data associated with the adjusting the plurality of weights, (¶0016-¶0017, wherein the reward defines the reward, i.e. a scalar measure of value from performing the action, ¶0061, for example, the total performance-based utility and total power-based cost) and 
determining a second plurality of weights such that a second mapping between the second set of features and the second plurality of weights converges with the reward associated with a first mapping, (¶0061, wherein the routing weights set by the actions comprise the second plurality of weights, and converges to the to the reward) wherein the second plurality of weights are determined based on machine learning. (¶0016, wherein rewards-based learning comprises machine learning)
It would be obvious to one of ordinary skill in the art before the effective filing date of the modify the teachings of Ananthapadmanabh to incorporate the reward-based learning techniques incorporated by Tesauro in order to implement adaptive machine learning methods to avoid extensive and time-consuming, but avoidable, engineering. (Tesauro, ¶0002)

Claim 2	Ananthapadmanabh in view of Tesauro teaches Claim 1, and further teaches wherein receiving the first routing rule comprising the first plurality of weights comprises receiving the first routing rule comprising the first plurality of weights (Ananthapadmanabh, FIG. 1, ¶0022, receiving weight information, i.e. routing rules) to be associated with the first plurality of data paths between the first microservice instance and a plurality of upstream microservice instances. (Examiner notes that “to be associated… and a plurality of upstream microservice instances” comprises an intended use statement, and the recited association with data paths does not have patentable weight)

Claim 3	Ananthapadmanabh t in view of Tesauro teaches Claim 1, and further teaches wherein receiving the first routing rule comprising the first plurality of weights comprises receiving the first routing rule wherein the first routing rule is provided by an administrator of the first microservice instance. (Ananthapadmanabh, FIG. 1, Global Workload Manager 111, ¶0022, wherein the information, i.e. routing rules, are provided by the Global Workload Manager 111, wherein the manager 111 comprises an administrator of the application instance)

Claim 4	Ananthapadmanabh in view of Tesauro teaches Claim 1, and further teaches wherein detecting the second microservice instance comprises detecting a new microservice instance. (Ananthapadmanabh, ¶0026, detecting a reboot of an application instance, i.e. a new instance)

Claim 6	Ananthapadmanabh in view of Tesauro teaches Claim 1, and further teaches wherein detecting the second set of features associated with the second microservice instance comprises detecting at least one of the following: a host location, a region of a host, container requirements, a link bandwidth, and hardware resources.  (Ananthapadmanabh, ¶0020, detecting resource utilization levels)

Claim 7	Ananthapadmanabh in view of Tesauro teaches Claim 1, and further teaches wherein determining the second plurality of weights such that the second mapping imitates the first mapping further comprises reinforcing an imitation of the first mapping. (As noted previously, Examiner considers “imitation” as being indefinite claim language; Ananthapadmanabh, FIG. 3, steps 350-360, ¶0052, determining a second routing rule, wherein “reinforcing an imitation of the first mapping” comprising maintaining aspects of the first mapping within the second mapping, ¶0052, wherein the converted routing rule reinforces previous aspects of the routing rules)

Claim 17	Ananthapadmanabh teaches a non-transitory computer-readable medium that stores a set of instructions which when executed perform a method executed by the set of instructions comprising:
receiving a first routing rule comprising a first plurality of weights (FIG. 1, ¶0022, receiving weight information, i.e. routing rules) to be associated with a first plurality of data paths between a first microservice and at least one upstream microservice; (Examiner notes that “to be associated…” comprises an intended use statement, i.e. the claims do not incorporate any data paths of microservice instances, merely an intent that the rules may be used as such, ¶0023, wherein the weight information is with data paths for application instances, i.e., microservice instance)
determining a first mapping between a first set of features associated with the first microservice instance and the first plurality of weights associated with the plurality of data paths of the first microservice instance; (FIG. 2, ¶0024, mapping weights to other 
detecting a change in at least one of the following: the first microservice and the at least one upstream microservice; (¶0026, detecting a reboot of an application instance) 
detecting a second set of features associated with a changed microservice; (FIG. 2, ¶0024, wherein mapping weights to other performance information, i.e. features, associated with the applications is performed for each respective application) and 
determining a second routing rule comprising a second plurality of weights (FIG. 3, steps 350-360, ¶0052, determining a second routing rule) to be associated with the first plurality of data paths between the changed microservice and the at least one upstream microservice.
However, Ananthapadmanabh does not explicitly teach wherein determining the second routing rule comprises 
determining a reward associated with the first mapping between the first set of features associated with the first microservice instance and the first plurality of weights of the first routing rule, the reward defining an association between the first set of features, actions comprising adjusting the plurality of weights, and temporal performance data associated with the adjusting the plurality of weights, and 
determining the second plurality of weights such that a second mapping between the second set of features and the second plurality of weights imitates the reward associated with the first mapping, wherein the second plurality of weights are determined based on machine learning. 
From a related technology, Tesauro teaches determining a reward associated with the first mapping between the first set of features and the first plurality of weights of the first routing rule, (¶0016, employing a reward-based learning methodology)
the reward defining an association between the first set of features, (¶0016-¶0017, wherein the reward defining an environmental state, i.e. set of features) actions comprising adjusting the plurality of weights, (¶0017, wherein the reward defines actions, ¶0061, for example, actions comprising setting routing weights) and temporal performance data associated with the adjusting the plurality of weights, (¶0016-¶0017, wherein the reward defines the reward, i.e. a scalar measure of value from performing the action, ¶0061, for example, the total performance-based utility and total power-based cost) and 
determining a second plurality of weights such that a second mapping between the second set of features and the second plurality of weights converges with the reward associated with a first mapping, (¶0061, wherein the routing weights set by the actions comprise the second plurality of weights, and converges to the to the reward) wherein the second plurality of weights are determined based on machine learning. (¶0016, wherein rewards-based learning comprises machine learning)
It would be obvious to one of ordinary skill in the art before the effective filing date of the modify the teachings of Ananthapadmanabh to incorporate the reward-based learning techniques incorporated by Tesauro in order to implement adaptive machine learning methods to avoid extensive and time-consuming, but avoidable, engineering. (Tesauro, ¶0002)

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Tesauro et al. (US 20090099985 A1) and in further view of Ahuja et al. (US 20180121221 A1).

Claim 5	Ananthapadmanabh in view of Tesauro teaches Claim 1, but does not explicitly teach wherein detecting the second microservice instance comprises detecting a relocation of the first microservice instance from a first host to a second host. 
detecting a relocation of the first microservice instance from a first host to a second host. (¶0083, detecting a relocation of a microservice from one host to another)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ananthapadmanabh in view of Tesauro to incorporate techniques used to handle microservice deployment in order to efficiently identify events that may require further adjustment to weighting in order to more efficiently utilize network resources.

4.	Claims 9 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Tesauro et al. (US 20090099985 A1) and Ghosh et al. (US 20170364831 A1)

Claim 9	Ananthapadmanabh in view of Tesauro teaches Claim 1, but does not explicitly teach wherein the machine learning comprises inverse reinforcement learning. 
From a related technology, Ghosh teaches inverse reinforcement learning. (¶0039, wherein machine learning may be performed via inverse reinforcement learning; ¶0092, as an example case, inverse reinforcement learning may be used to determine query routing) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Tesauro with the inverse reinforcement learning techniques disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 

Claim 19	Ananthapadmanabh in view of Tesauro teaches Claim 17, but does not explicitly teach wherein the machine learning comprises a Markov Decision Process.
a Markov Decision Process. (¶0092, using a Markov Decision Process to model the network) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Tesauro with the Markov Decision Process techniques disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 

Claim 20	Ananthapadmanabh in view of Tesauro teaches Claim 17, but does not explicitly teach the machine learning process comprises inverse reinforcement learning. 
From a related technology, Ghosh teaches inverse reinforcement learning. (¶0039, wherein machine learning may be performed via inverse reinforcement learning; ¶0092, as an example case, inverse reinforcement learning may be used to determine query routing) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Tesauro with the inverse reinforcement learning techniques disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 

Claim 21	Ananthapadmanabh in view of Tesauro teaches Claim 17, but does not explicitly teach wherein the machine learning comprises inverse reinforcement learning to learn the reward.
From a related technology, Ghosh teaches inverse reinforcement learning (¶0039, wherein machine learning may be performed via inverse reinforcement learning; ¶0092, as an example case, inverse reinforcement learning may be used to determine query routing) to learn a reward. (¶0040, wherein the machine learning is to learn unknown rewards) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Tesauro with the inverse 

Claim 22    	Ananthapadmanabh in view of Tesauro teaches Claim 17, but does not explicitly teach wherein the machine learning comprises a training model validated by an administrator.
From a related technology, Ghosh teaches wherein the machine learning comprises a training model validated by an administrator. (FIG. 5B, step 572, ¶0109, wherein the trusted model may be validated or invalidated, by an administrator) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ananthapadmanabh in view of Tesauro with a validation process disclosed in Ghosh in order to inform the machine learning process with how to maximize operational benefits (Ghosh, ¶0040). 

5.	Claims 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Dugaev et al. (US 20200359296 A1) and in further view of Tesauro et al. (US 20090099985 A1).

Claim 10	Ananthapadmanabh teaches an apparatus comprising: 
a memory storage; (¶0008, a memory) and
a processing unit coupled to the memory storage, (¶0008, a processing unit) wherein the processing unit is operative to:
receive a first routing rule comprising a first plurality of weights (FIG. 1, ¶0022, receiving weight information, i.e. routing rules) to be associated with a first plurality of data paths associated with a first microservice instance; (Examiner notes that “to be associated…” comprises an intended use statement, i.e. the claims do not incorporate any data 
determining a first mapping between a first set of features associated with the first microservice instance and the first plurality of weights associated with the plurality of data paths of the first microservice instance; (FIG. 2, ¶0024, mapping weights to other performance information, i.e. features, associated with the applications, wherein the mapping is associated with the with the microservice instance and therefore its data paths)
detect a second microservice instance; (FIG. 1, ¶0022, wherein subscribing to each of the instances of an applications, wherein subscribing to comprising detecting)
detect a second set of features associated with the second microservice instance; (FIG. 2, ¶0024, wherein mapping weights to other performance information, i.e. features, associated with the applications is performed for each respective application) and
determine a second routing rule comprising a second plurality of weights (FIG. 3, steps 350-360, ¶0052, determining a second routing rule) to be associated with a second plurality of data paths associated with the second microservice instance, (Examiner notes that “to be associated…” comprises an intended use statement) wherein the second routing rule imitates the reward of a first routing rule, (Examiner notes that “imitates” is an indefinite relative term of degree, and for the purpose of examination interprets “imitates” as having any similarity to, wherein the mappings would be similar based upon both being mappings) and wherein the second plurality of weights are determined based on machine learning. 
However, Ananthapadmanabh interpret the first routing rule to determine a reward associated with the first mapping between the first set of features associated with the first microservice and the first plurality of weights; and wherein the second plurality of weights are determined based on machine learning. 
From a related technology, Dugev teaches interpret the first routing rule to determine a reward associated with the first mapping between the first set of features associated with the first microservice and the first plurality of weights; (FIG. 13, ¶0119-¶0127, in particularly, ¶0124 described modifying a parameter for function for path discovery, i.e. a routing rule, in particular regarding the estimated reward values and initial weights ¶0119and wherein the second plurality of weights are determined based on machine learning. (FIG. 12, ¶0013-¶0014, wherein reinforcement learning is a form of machine learning; ¶0117-118, wherein the weights are determined based on RL or machine learning)
It would be obvious to one of ordinary skill in the art before the effective filing date of the modify the teachings of Ananthapadmanabh to incorporate the routing techniques disclosed by Dugev in order to incorporate RL-based routing techniques in order to address problems related to reward values and inefficiency (Dugev, ¶0025)
However, Ananthapadmanabh in view of Dugev does not explicitly teach the reward defining an association between the first set of features, actions comprising adjusting the plurality of weights, and temporal performance data associated with the adjusting the plurality of weights. 
From a related technology, Tesauro teaches the reward defining an association between the first set of features, (¶0016-¶0017, wherein the reward defining an environmental state, i.e. set of features) actions comprising adjusting the plurality of weights, (¶0017, wherein the reward defines actions, ¶0061, for example, actions comprising setting routing weights) and temporal performance data associated with the adjusting the plurality of weights. (¶0016-¶0017, wherein the reward defines the reward, i.e. a scalar measure of value from performing the action, ¶0061, for example, the total performance-based utility and total power-based cost) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the modify the teachings of Ananthapadmanabh in view of Dugev to incorporate the reward-based learning techniques incorporated by Tesauro in order to implement adaptive machine learning methods to avoid extensive and time-consuming, but avoidable, engineering. (Tesauro, ¶0002)

Claim 12	Ananthapadmanabh in view of Tesauro teaches Claim 10, and further teaches wherein the processing unit being operative to determine the second routing rule comprises the processing unit being operative to change the first plurality of weights. (Ananthapadmanabh, FIG. 3, step 350, ¶0052, wherein converting the state information, i.e. weights, comprises changing the weights)

Claim 16	 Ananthapadmanabh in view of Tesauro teaches Claim 10, and further teaches wherein the first plurality of data paths connect the first microservice instance to at least one upstream microservice instance. (Ananthapadmanabh, FIG. 1, ¶0016, wherein a plurality of data paths connect microservice instances to other upstream microservice instances)

6.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Dugaev et al. (US 20200359296 A1) and Tesauro et al. (US 20090099985 A1) and in further view of Ahuja et al. (US 20180121221 A1).

Claim 13	Ananthapadmanabh in view of Dugaev and Tesauro teaches Claim 10, but does not explicitly teach wherein the processing unit being operative to detect the second microservice instance comprises the processing unit being operative to detect movement of the first microservice instance from a first location to a second location. 
From a related technology, Ahuja teaches detecting movement of the first microservice instance from a first location to a second location. (¶0083, detecting a relocation of a microservice from one location to another)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ananthapadmanabh in view of Tesauro to 

Claim 14	Ananthapadmanabh in view of Dugaev and Tesauro and Ahuja teaches Claim 13, wherein the processing unit being operative to detect movement of the first microservice instance comprises the processing unit being operative to detect movement of the first microservice instance from a first host to a second host. (Ahuja, ¶0083, detecting a relocation of a microservice from one location to another)


7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthapadmanabh et al. (US 20180034903 A1) in view of Dugaev et al. (US 20200359296 A1) and Tesauro et al. (US 20090099985 A1) and further in view of Simpson et al. (US 20200242237 A1).

Claim 15	Ananthapadmanabh in view of Dugaev and Tesauro teaches Claim 10, but does not explicitly teach wherein the first microservice instance is a part of a serverless application.
From a related technology, Simpson teaches wherein a microservice instance is a part of a serverless application. (FIG. 1, ¶0010, mircoservices-based serverless applications)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ananthapadmanabh in view of Tesauro to package the microservices as part of a serverless application in order to alleviate the need for developers to be concerned about the underlying infrastructure. (Simpson, ¶0001)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442